DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 31-34, 37, 38 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Estes et al (US 7,935,076).
Regarding claim 31, Estes discloses an ambulatory infusion pump system comprising a pump 100 configured to deliver insulin to a user (col. 5, lines 34-36), an activity sensor 246 (col. 4, lines 35-36), a controller 200 communicatively coupled to the pump and activity sensor (col. 6, lines 53-55), the controller is configured detect user activity with the activity sensor and determine from the user activity that the user is exercising (col. 12, lines 31-47), modify a current insulin therapy being delivered with the pump because the user is exercising (col. 18, lines 37-39).
Regarding claim 32, Estes discloses that the controller is configured to prompt the user on a user interface to modify the current insulin therapy to the exercise insulin therapy (col. 18, lines 37-39; interface 222: col. 6, lines 57-58).
Regarding claim 33, Estes discloses modifying the current insulin therapy to the exercise insulin therapy as discussed with regard to claim 31 above, and further discloses that the modified therapy is a stored exercise insulin delivery pattern (col. 2, lines 10-13).
Regarding claim 34, Estes discloses that the stored insulin delivery pattern delivers a reduced basal rate of insulin to the user from the current insulin therapy (col. 18, lines 22-26, 37-39).
Regarding claim 37, Estes discloses that the pump is received int the controller, the controller therefore forming a pump housing, the pump mechanism and the activity sensor are within the pump housing (fig. 2; col. 6, lines 30-40; col. 5, lines 8-11).
Regarding claim 38, Estes discloses that the activity monitor includes an accelerometer (col. 4, line 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 26-28, 30, 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes.
Regarding claim 21, Estes discloses an ambulatory infusion pump system comprising a pump 100 configured to deliver insulin to a user (col. 5, lines 34-36), a user interface 220 (col. 6, lines 53-58), a controller 200 communicatively coupled to the pump and the user interface (col. 6, lines 53-55), the controller is configured to communicate with an activity monitor 246 (col. 4, lines 35-36), receive a communication from the activity monitor indicating to the controller that the user is exercising (col. 12, lines 31-47), prompt the user on the interface to modify a current insulin therapy being delivered with the pump because the user is exercising (col. 18, lines 37-39), and modifying the current insulin therapy being delivered with the pump if the user accepts the prompt to modify the current insulin therapy (col. 18, lines 37-39: authorizing decreased insulin therapy implies that the current therapy is changed to the new therapy).
Claim 21 further calls for a wireless communications port and for the communication between the activity monitor and the controller to be wireless.  In the embodiment of Estes described above, the controller and pump are electrically connected to each other.  However, Estes teaches a further embodiment including a glucose sensor, the activity sensor incorporated in the glucose sensor, wherein the sensors communication wirelessly with the controller (col. 23, lin3es 39-46, 56-59)  Wireless communication implies that the device includes a wireless communications port.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Estes so that the activity monitor is incorporated in a separate sensor device that communicates wirelessly with the controller as taught by Estes to allow more flexibility to the user in replacing the sensor and the pump separately.
Regarding claim 22, Estes discloses prompting the user on the interface to modify the current insulin therapy as discussed with regard to claim 21 above, and further discloses that the modified therapy is a stored exercise insulin delivery pattern (col. 2, lines 10-13).
Regarding claim 23, Estes discloses that the stored insulin delivery pattern delivers a reduced basal rate of insulin to the user from the current insulin therapy (col. 18, lines 22-26, 37-39).
Regarding claim 26, Estes discloses that modifying the current insulin therapy includes modifying the basal rate (col. 18, lines 25-26).
Regarding claim 27, Estes discloses that modifying the current insulin therapy includes modifying bolus delivery of insulin (col. 18, lines 25-26).
Regarding claim 28, Estes discloses that the activity monitor includes an accelerometer (col. 4, line 40).
Claim 30 calls for the controller to be configured to return to the current insulin therapy following completion of the exercise.  This step is not explicitly disclosed by Estes, however, a person of ordinary skill in the art, taking the disclosure of Estes as a whole, would understand that this is how the controller operates.  Estes discloses that the controller adjusts the insulin delivery level in response to detecting exercise, “adjusting” implying a change from the standard delivery.  Estes further discloses that the controller continues to monitor the activity monitor to determine when the exercise is complete.  Therefore, a person of ordinary skill in the art would understand that at the completion of the exercise, when the insulin requirements of the user are not longer affected by the exercise, the controller would return to the baseline insulin therapy.
Claim 40 calls for the controller to be configured to return to the current insulin therapy following completion of the exercise.  This step is not explicitly disclosed by Estes, however, a person of ordinary skill in the art, taking the disclosure of Estes as a whole, would understand that this is how the controller operates.  Estes discloses that the controller adjusts the insulin delivery level in response to detecting exercise, “adjusting” implying a change from the standard delivery.  Estes further discloses that the controller continues to monitor the activity monitor to determine when the exercise is complete.  Therefore, a person of ordinary skill in the art would understand that at the completion of the exercise, when the insulin requirements of the user are no longer affected by the exercise, the controller would return to the baseline insulin therapy.

Claims 24, 25, 35, 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes as applied to claims 22 or 33 above, and further in view of Lebel et al (US 6,827,702).
Claim 24 calls for the stored exercise insulin delivery pattern to be selected from a plurality of stored exercise insulin delivery patterns.  Estes does not explicitly disclose a discrete plurality of stored exercise insulin delivery patterns.  Lebel teaches an insulin infusion pump system wherein events such as exercise are used to adjust the amount of insulin delivered to the user (col. 6, lines 42-46), and further wherein the exercise event is either light, moderate, or heavy (col. 9, lines 50-54).  This allows the controller to more accurately adjust the insulin delivery profile to accommodate various levels of exercise.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise insulin therapy disclosed by Estes to include a plurality of stored exercise insulin delivery patterns corresponding to light, moderate, and heavy, as taught by Lebel so that the controller can more accurately control glucose levels it the patient.
Regarding claim 25, Lebel teaches that the stored exercise insulin delivery patterns as based on an intensity of the exercise as discussed above.  Therefore, claim 25 is rejected as discussed with regard to claim 24 above.
Claim 35 calls for the stored exercise insulin delivery pattern to be selected from a plurality of stored exercise insulin delivery patterns.  Estes does not explicitly disclose a discrete plurality of stored exercise insulin delivery patterns.  Lebel teaches an insulin infusion pump system wherein events such as exercise are used to adjust the amount of insulin delivered to the user (col. 6, lines 42-46), and further wherein the exercise event is either light, moderate, or heavy (col. 9, lines 50-54).  This allows the controller to more accurately adjust the insulin delivery profile to accommodate various levels of exercise.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise insulin therapy disclosed by Estes to include a plurality of stored exercise insulin delivery patterns corresponding to light, moderate, and heavy, as taught by Lebel so that the controller can more accurately control glucose levels it the patient.
Regarding claim 36, Lebel teaches that the stored exercise insulin delivery patterns as based on an intensity of the exercise as discussed above.  Therefore, claim 36 is rejected as discussed with regard to claim 35 above.

Claims 29, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Estes as applied to claims 21 or 31 above, and further in view of Mastrototaro et al (US 2008/0139910).
Claim 29 differs from Estes in calling for the activity monitor to include a pedometer.  Mastrototaro teaches a sensor used to assist in determining an appropriate amount of insulin to deliver to a user (abstract) wherein the sensor includes a pedometer to determine when the user is exercising (pages 3-4, para. 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the activity monitor of Estes to include a pedometer as taught by Mastrototaro because a pedometer is a useful sensor for tracking how much exercise a user is taking so that the insulin delivery calculation can be adjusted.
Claim 39 differs from Estes in calling for the activity monitor to include a pedometer.  Mastrototaro teaches a sensor used to assist in determining an appropriate amount of insulin to deliver to a user (abstract) wherein the sensor includes a pedometer to determine when the user is exercising (pages 3-4, para. 0033).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the activity monitor of Estes to include a pedometer as taught by Mastrototaro because a pedometer is a useful sensor for tracking how much exercise a user is taking so that the insulin delivery calculation can be adjusted.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783